NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PARSONS GLOBAL SERVICES, INC.
(ON BEI-IALF OF ODELL INTERNATIONAL, INC.),
Appellan.t,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.
2011-1201
Appeal from the Arn1ed Services Board of C0ntract
Appeals in no. 56731, Administrative Judge Robert T.
Peacock.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R
The Secretary of the Arn1y moves for leave to file a
sur-reply and a supplemental appendix ParsonS Global
ServiceS, lnc. opposes in part. The Secretary replies
Up0n consideration thereof
IT lS ORDERED THATZ

PARSONS GLOBAL V. ARMY 2
The motion for leave to file a sur-reply is denied with-
out prejudice to the Secretary raising the additional
arguments at oral argument, if appropriate. The motion
for leave to file a supplemental appendix is granted.
Copies of the supplemental appendix should be filed
within 10 days
FoR THE CoURT
SEP 0 1 2011
/s/ J an Horbaly
Date Jan Horbaly
Clerk
cc: J ames J. Gallagher, Esq.
Stacy K. Grigsby, Esq.
s8 0
U.8. C EALS FOR
?H RCUIT
SEP 01 2011
me
11
§§
emg
§§U
.W‘| HDRBALY
CLEll§